Name: Commission Regulation (EEC) No 1170/92 of 6 May 1992 amending Regulation (EEC) No 2630/81 on special detailed rules for the application of the system of import and export licences in the sugar sector
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar
 Date Published: nan

 No L 122/277. 5. 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1170/92 of 6 May 1992 amending Regulation (EEC) No 2630/81 on special detailed rules for the application of the system of import and export licences in the sugar sector HAS ADOPTED THIS REGULATION : Article 1 Article 2 (3) of Regulation (EEC) No 2630/81 is replaced by the following : The export licence shall be issued for the quantity entered on the relevant notice of award to tender. Section 1 8a shall indicate the rate of the export refund or export levy, as stated in that notice, expressed in ecus . To this end it shall contain one of the following endorsements : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 61 /92 (2), and in particular Article 13 (2) thereof, Whereas amounts quoted in tenders submitted in response to invitations to tender organized under an instrument forming part of the common agricultural policy are to be expressed in ecus in conformity with Article 1 of Commission Regulation (EEC) No 653/92 of 16 March 1992 (3); whereas in accordance with those same provisions, the amounts quoted in tenders accepted are expressed in ecus in certificates or other documents specifying those amounts ; whereas Commission Regula ­ tion (EEC) No 2630/81 (4), as last amended by Regulation (EEC) No 1714/88 Q, should consequently be adapted ; Whereas Commission Regulation (EEC) No 920/92 of 10 April 1992 on a standing invitation to tender to deter ­ mine levies and/or refunds on exports of white sugar (6) applies to the 1992/93 marketing year from 21 April 1992 ; whereas the provisions of Regulation (EEC) No 653/92 have already been taken into account therein ; whereas it is necessary therefore to make this Regulation applicable also from the same date ; whereas Commission Regulation (EEC) No 963/91 Q, establishing a standing invitiation to tender for the 1991 /92 marketing year similar to that provided for in Regulation (EEC) No 920/92, applies until 20 May 1992 ; whereas, in order to comply with the conditions governing the standing invitation to tender to determine levies and/or refunds on exports of white sugar as they are laid down in Regulation (EEC) No 963/91 , provision should be made for this Regulation not to be applicable to the remaining 51st, 52nd, 53rd, and 54th tenders still to be held ; Whereas the measures provided for in this Regulation are in accordance with the Management Committee for Sugar,  tasa de la restituciÃ ³n aplicable : ;  restitutionssats : ;  gÃ ¼ltiger Erstattungssatz : ;  Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã Ã Ã ¿Ã  Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ®Ã  : ;  rate of applicable refund : ;  taux de la restitution applicable : ;  tasso di restituzione applicabile : ;  toe te passen restitutievoet : ;  taxa de restituÃ §Ã £o Ã exportaÃ §Ã £o aplicÃ ¡vel : ; or, eventually :  tasa de exacciÃ ³n reguladora a la exportaciÃ ³n apli ­ cable : ;  eksportafgiftssats : ;  gÃ ¼ltiger Satz der AusfuhrabschÃ ¶pfung : ;  Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã Ã Ã ¿Ã  Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬Ã  Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® : ;  rate of applicable export levy : ;  taux du prÃ ©lÃ ¨vement Ã l'exportation applicable : 9  tasso del prelievo all'esportazione applicabile :  toe te passen heffingsvoet bij uitvoer : ;  taxa do direito nivelador Ã exportaÃ §Ã £o aplicÃ ¡vel : 9 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 21 April 1992. However, it shall not apply to the export licences granted or to be granted under the standing invitation to tender to determine levies and/or refunds on exports of white sugar established by Regulation (EEC) No 963/91 . (') OJ No L 177, 1 . 7. 1981 , p. 4. 0 OJ No L 6, 11 . 1 . 1992, p. 19. 0 OJ No L 70, 17. 3 . 1992, p. 5. (4) OJ No L 258 , 11 . 9 . 1981 , p. 16. 0 OJ No L 152, 18. 6 . 1988, p. 23. (6) OJ No L 98, 11 . 4. 1992, p. 11 . 0 OJ No L 100, 20. 4. 1991 , p. 9 . No L 122/28 Official Journal of the European Communities 7. 5. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 May 1992. For the Commission Ray MAC SHARRY Member of the Commission